COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Joe Anthony Beames, Personal Representative of the Estate of
                           Deborah Kay Davis v. Edwin Howard Hooks, Jr.

Appellate case number:     01-14-00103-CV

Trial court case number: D-1-GN-07-003482

Trial court:               98th District Court of Travis County

        Generally, a notice of appeal is due within 30 days after the judgment is signed. See TEX.
R. APP. P. 26.1. The deadline to file a notice of appeal is extended to 90 days after the date the
judgment is signed if, within 30 days after the judgment is signed, any party files a motion for
new trial, motion to modify the judgment, motion to reinstate, or, under certain circumstances, a
request for findings of fact and conclusions of law. Id.; TEX. R. CIV. P. 329b(a), (g). The time to
file a notice of appeal may also be extended if, within 15 days after the deadline to file the notice
of appeal, a party properly files a motion for extension and the notice of appeal. See TEX. R.
APP. P. 10.5(b), 26.3.
        Appellant appeals a judgment signed by the trial court on August 29, 2013. Appellant
timely filed a motion for new trial on September 30, 2013. See TEX. R. CIV. P. 4, 329b.
Therefore, appellant’s notice of appeal was due November 27, 2013. See TEX. R. APP. P. 26.1.
Appellant filed his notice of appeal on December 11, 2013. The Court will imply a motion for
extension when an appellant, acting in good faith, files a notice of appeal beyond the time
allowed by Rule 26.1, but within the 15-day grace period provided by Rule 26.3. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because appellant filed his notice of appeal within
the 15-day grace period provided by Rule 26.3 and provided a reasonable explanation for the late
filing, we find that appellant’s notice of appeal is timely. Id. We DISMISS appellant’s motion
for extension filed on December 16, 2013 as moot.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: February 20, 2014